Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are presented for examination.
This is a Non-Final Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3, 5-8, 11-13 and 15-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4 and 6-8 of Patent No. US 10,380,086.  Although the conflicting claims are not identical, they are not patentable distinct from each other because 
Instant Application 
US Patent: US 10,380,086
1, 7 and 13
1 and 7
3, 8, and 15
2 and 8
5, 11 and 17
4
6, 12 and 18
6


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claims 1, 3, 5-8, 11-13 and 15-18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4 and 5 of Patent No. US 10,691,656.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 10,691,656
1, 7 and 13
1
3, 8, and 15
2
5, 11 and 17
4
6, 12 and 18
5


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 16-30 rejected under 35 U.S.C. 103 as being unpatentable over Altinel et al. (US 2006/0026154 (IDS)) further in view of Diehl (US 2016/0283890 – IDS (Provisional application filed Mar 23, 2015) and Jaiswal et al. (US 2013/0226882)

1.    Altinel teaches, A database system comprising:
a memory configured to store a first table (Fig 2, Cache table) comprising a plurality of rows and a dedicated table (Fig 2, Backend Table); and
a processing unit coupled to the memory and configured to logically delete a selected row in the first table by inserting a key of the selected row into a corresponding row of the dedicated table (Paragraph [0048] – dynamic caching table is updated in response to deletion and insertion of rows at the backend database);
(Fig 9: 908, 900 and 902 – querying backend and instance databases);  and
wherein, in response to identifying the corresponding row in the dedicated table, the processing unit is configured to delete the selected row from the first table and the corresponding row from the dedicated table as part of query processing during a subsequent query (Paragraph [0048] deleting based on updates; which would be reflected in the subsequent queries);
Altinel does not teach or disclose, 
wherein each row in the first table, as well as each row in the dedicated table, comprises a create timestamp attribute and a delete timestamp attribute;
wherein the delete timestamp attribute of the corresponding row in the dedicated table is set to a value not permitted under normal operation such that the selected row in the first table is not read under normal operation of the database system;
However, Diehl teaches, wherein each row in the first table, as well as each row in the dedicated table, comprises a create timestamp attribute and a delete timestamp attribute (Paragraph [0018] - BEGIN_TS and END_TS).
However, Jaiswal teaches, 
wherein the delete timestamp attribute of the corresponding row in the dedicated table is set to a value not permitted under normal operation (Paragraph [0050] – teaches a auto purge value of -1 which indicates that the table is eligible for automatic table cleanup) such that the selected row in the first table is not read under normal operation of the database system (intended use, this is just the intended result of mentioned function).
(Paragraph [0017]-[0018], Diehl) as well as allowing for a way to indicate if a record should not be deleted (Paragraph 50], Jaiswal).

2.    Altinel/Diehl/Jaiswal teach, The database system of claim 1, wherein the delete timestamp attribute of the corresponding row in the dedicated table is set to a value of -1. (Paragraph [0050] – teaches a auto purge value of -1 which indicates that the table is eligible for automatic table cleanup, Jaiswal)

3.    Altinel/Diehl/Jaiswal teach, The database system of claim 1, wherein the first table is without an index (Fig 2: cached database, Cache table, Altinel)

4.    Altinel/Diehl/Jaiswal teach, The database system of claim 1, wherein the processing unit is further configured to insert a modified version of the selected row in the first table when logically deleting the selected row (Paragraph [0048]– discloses inserting and deleting rows, Altinel)

Altinel/Diehl/Jaiswal teach, The database system of claim 1, wherein the processing unit is configured to establish a correspondence between rows in the dedicated table and rows in the first table by using all rows in the first table in which the create timestamp value is smaller than the create timestamp value in rows of the corresponding dedicated table (Paragraph [0018]  - teaches two tables, wherein, the history table (first table) has all the rows containing small timestamp Begin_TS, then base table (dedicated table)).

6.    Altinel/Diehl/Jaiswal teach, The database system of claim 1, wherein the processing unit is further configured to perform a query of the first table (Paragraph [0030], querying cached tables, Altinel) during a reorganization of the first table (Paragraph [0048] – teaches updating, filtering the cache and backend databases, Altinel).

Claims 7 and 13 are similar to claim 1 hence rejected similarly.
Claims 10 and 14 are similar to claim 2 hence rejected similarly.
Claims 8 and 15 are similar to claim 3 hence rejected similarly.
Claims 9 and 16 are similar to claim 4 hence rejected similarly.
Claims 11 and 17 are similar to claim 5 hence rejected similarly.
Claims 12 and 18 are similar to claim 6 hence rejected similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159